Me. .Justice Snyder
delivered the opinion of the court.
The appellees filed a'motion on June 25, 1942 to dismis* the appeal in this case pursuant to Buie 40 of this court. The motion was based principally on the fact that the appellants had failed to file the transcript of the record in this court. However, prior to this motion, on June 23, we had already granted the appellants an extension of time until June 30 for this purpose. On June 30 we granted the appellants a further extension until July 10. As the appellants filed the transcript of the record on July 10, we must deny the motion to dismiss.
In their opposition to the motion of the appellants for an extension of time to -file the transcript, the appellees mentioned in passing that the appeal was frivolous. However, the only motion before us at this time is to dismiss for failure to file the transcript, which has already been filed. If the appellees wish to press the point that the appeal is frivolous, they are at liberty to file a motion raising that question.
The motion to dismiss will be denied.